DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 21 January 2021, with respect to the rejection(s) of claim(s) 1-2, 7-9 and 11 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fujieda (US 20080226446 A1) and/or Hwang et al (US D575,749 S).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujieda (US 20080226446 A1).

claim 1, Fujieda teaches a heat dissipation fan (Fig.3) comprising: 
a rotational shaft (Fig.3); 
a connection ring (Fig.3/5, 54) coaxial with the rotational shaft; 
a plurality of long blades (Fig.3/5, 52) uniformly distributed along a circular circumference circling a cross-section of the rotational shaft (Fig.3), a head portion of each long blade being coupled to the rotational shaft (Fig.3, via 51), and a tail portion of each long blade being coupled to the connection ring (Fig.3/5); and 
a plurality of short blades (Fig.3/5, 53) uniformly disposed at the connection ring, each short blade being close to the tail portion of one of the plurality of long blades (Fig.3/5), and without being directly connected to the rotational shaft such that the rotational shaft drives the plurality of short blades to rotate via connection to the plurality of long blades and subsequently to the connection ring (Fig.3/5), wherein: the plurality of short blades being shorter than the plurality of long blades (Fig.3/5), and 
both the tail portion of each long blade and a tail portion of each short blade extend outwardly away from the shaft beyond a circumference of an outer rim of the connection ring (Fig.3/5).

Regarding claim 7, Fujieda further teaches the connection ring is coupled to all of the plurality of long blades (Fig.3/5).

Regarding claim 8, Fujieda further teaches an electronic device (Fig.3) comprising: 
a heat-generating component (¶5); and 
a heat dissipation fan (Fig.3), wherein the heat dissipation fan includes: 
a rotational shaft (Fig.3), 
a connection ring (Fig.3/5, 54) coaxial with the rotational shaft, 

a plurality of short blades (Fig.3/5, 53) uniformly disposed close to the tail portion of one of the plurality of long blades, and without being directly connected to the rotational shaft such that the rotational shaft drives the plurality of short blades to rotate via connection to the plurality of long blades and subsequently to the connection ring (Fig.3/5), wherein: the plurality of short blades being shorter than the plurality of long blades (Fig.3/5), and 
both the tail portion of each long blade and a tail portion of each short blade extend outwardly away from the shaft beyond a circumference of an outer rim of the connection ring (Fig.3/5).

Regarding claim 9, Fujieda further teaches the connection ring is coupled to all of the plurality of long blades (Fig.3/5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujieda (US 20080226446 A1) in view of Hwang et al – hereafter Hwang – (US D575,749 S).
claims 2 and 11, Fujieda teaches all the limitations of claims 1 and 8, see above, however, does not explicitly teach the plurality of short blades and the plurality of long blades are disposed alternately.
Hwang teaches a fan impeller (Fig.1; title). Hwang further teaches the impeller having a plurality of long blades and a plurality of short blades (Fig. 1/6); the plurality of short blades uniformly distributed along a circular circumference circling the cross-section of a rotational shaft (Fig.1/6), each short blade being disposed close to a tail portion (Fig.1/6; radially outermost portion of blades) of one of the plurality of long blades, the plurality of short blades being shorter than the plurality of long blades (Fig. 1/6), wherein: the plurality of short blades are directly coupled to a connection ring without being directly connected to the rotational shaft (Fig. 1/6), and the rotational shaft drives the plurality of short blades to rotate via connection to the long blades and the connection ring and the plurality of short blades and the plurality of long blades are disposed alternately (Fig. 1/6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the fan of Fujieda by having the plurality of short blades and the plurality of long blades are disposed alternately as taught by Hwang because it would have been obvious to one of ordinary skill in the art to combine prior art elements (impeller taught in Hwang with Fujieda's impeller) to yield the predictable result of providing an impeller that can generate a flow of air to dissipate heat from a heat source.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUAN G FLORES/Examiner, Art Unit 3745